MORROW, P. J.
The offense is murder. The record is void of statement of facts or bills of exceptions. No questions of law are presented for review.
The jury assessed against the appellant a penalty of confinement in the penitentiary for a period of 10 years. The court, in rendering the judgment and sentence, failed to take note of the provisions of the Indeterminate Sentence Law (Laws 1913, c. 132, as amended by Laws Ex. Sess. 1913, c. 5), requiring that'the judgment and sentence condemn the appellant to confinement in the penitentiary for an indeterminate period of not less than 2 nor more than 10 years. The judgment will' be reformed, to accord with the term's of the Indeterminate Sentence Law, and, as reformed, the judgment is affirmed.